In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00258-CR



      CARRIE KATHLEEN BURLESON, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 188th District Court
                Gregg County, Texas
              Trial Court No. 47800-A




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                           ORDER
       Carrie Kathleen Burleson was convicted in Gregg County of possession of a controlled

substance in an amount less than one gram and was sentenced to two years’ confinement. In an

opinion issued April 17, 2020, we reversed the judgment of conviction and remanded the case to

the trial court for further proceedings.

       On April 17, 2020, Burleson filed a motion pursuant to Article 44.04(h) of the Texas Code

of Criminal Procedure asking this Court to set bail pending final determination of her appeal. See

TEX. CODE CRIM. PROC. ANN. art. 44.04(h). Because Burleson’s motion was filed prior to the

filing of a petition for discretionary review, this Court has jurisdiction to set the amount of bail.

       It appears to this Court that the motion should be granted. Considering the nature of the

crime, the sentence imposed, the parties’ agreement to a $10,000.00 bond, and other relevant

factors, we set bail at $10,000.00. As required by Article 44.04(h), if a surety bond is posted, the

sureties on the bond must be approved by the trial court.

       IT IS SO ORDERED.



                                                       BY THE COURT

Date: April 27, 2020




                                                  2